Per Curiam.

Upon review of the record, we concur in the board’s findings that respondent violated DR 1-102(A)(6), 6-101(A)(3) and 9~102(A)(2), as well as Gov.Bar R. X. We also agree, in the main, with the board’s recommendation; however, we consider a two-year probation period more appropriate for the public’s protection. Moreover, consistent with relator’s suggested sanction, we are inclined to credit respondent for the purpose of his actual suspension period from December 16, 1994, the date on which he conscientiously entered the Prospect House and had already ceased practicing law on his own accord. Therefore, we order that respondent be suspended from the practice of law in Ohio for two years; however, one year of this sanction is suspended, respondent is placed on probation for two years under the conditions established by the *213board, and the period of his actual suspension is deemed to have commenced on December 16, 1994. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., concurs in part and dissents in part.